                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ALEX TEJEDA,

            Petitioner,

v.                                      CIVIL ACTION No. 1:17CV101
                                        CRIMINAL ACTION No. 1:12CR114-3
                                              (Judge Keeley)

UNITED STATES OF AMERICA,

            Respondent.

                    MEMORANDUM OPINION AND ORDER
           DISMISSING CASE WITHOUT PREJUDICE [DKT. NO. 4]

      Pending before the Court is the Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence (Dkt. No. 1)1 filed by

the petitioner, Alex Tejeda (“Tejeda”). For the reasons that

follow,    the    Court   concludes    that   it   lacks      subject   matter

jurisdiction over Tejeda’s petition because he is no longer “in

custody”    for   the     conviction   and    sentence   he    is   presently

challenging. Accordingly, the Court DISMISSES this case WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

      On April 26, 2013, Tejeda pleaded guilty in this Court to one

count of Assault with a Dangerous Weapon with Intent to do Bodily

Harm – Aiding and Abetting, in violation of 18 U.S.C. §§ 2, 7(3),

and 113(a)(3) (Case No. 1:12CR114-3, Dkt. No. 72). On April 30,

2013, the Court sentenced Tejeda to 12 months of incarceration and


      1
        Unless otherwise noted, all docket numbers refer to Civil Action No.
1:17CV101.
TEJEDA V. USA                                                          1:17CV101

                   MEMORANDUM OPINION AND ORDER
          DISMISSING CASE WITHOUT PREJUDICE [DKT. NO. 4]

a $100 mandatory special assessment, with no supervised release to

follow (Case No. 1:12CR114-3, Dkt. No. 80). Because he received

credit   for   time    served   since    January      29,    2013,   id.,   Tejeda

satisfied this 12-month sentence on January 29, 2014.

     On July 21, 2015, Tejeda was charged in the United States

District Court for the District of Alaska with one count of

Conspiracy to Distribute and Possess with Intent to Distribute

Controlled Substances, in violation of 21 U.S.C. §§ 846, 841(a)(1),

(b)(1)(A), and (b)(1)(C); two counts of Possession with Intent to

Distribute Controlled Substances, in violation of §§ 841(a)(1),

(b)(1)(B),     and    (b)(1)(C);   and       one   count    of   Distribution   of

Methamphetamine and Heroin, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C) (Case No. 3:15CR66, Dkt. No. 3). After a four-day

jury trial, Tejeda was found guilty of all four counts and was

later sentenced to 180 months of incarceration and 10 years of

supervised release (Case No. 3:15CR66, Dkt. Nos. 109, 114, 265).

     On June 6, 2017, Tejeda filed a pro se motion in this Court to

vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255

(Dkt. No. 1). After he re-filed his motion on the court-approved

form (Dkt. No. 4), the Court conducted a preliminary review under

Rule 4 of the Rules Governing Section 2255 Proceedings to determine



                                         2
TEJEDA V. USA                                              1:17CV101

                   MEMORANDUM OPINION AND ORDER
          DISMISSING CASE WITHOUT PREJUDICE [DKT. NO. 4]

whether his motion has merit. Because the preliminary review

determined that Tejeda’s motion was untimely, the Court issued a

notice pursuant to Hill v. Braxton, 277 F.3d 701, 707 (4th Cir.

2002), notifying Tejeda that his case may be dismissed as untimely

unless he could demonstrate that the statute of limitations should

be tolled (Dkt. No. 8). Although Tejeda did not file a response,

the Court’s subsequent review determined that Tejeda is no longer

“in custody” for his conviction and sentence in this Court, and,

therefore, it lacks subject matter jurisdiction over his § 2255

motion.

                        II. APPLICABLE LAW

     Federal prisoners, who are “in custody,” can assert the right

to be released if (1) “the sentence was imposed in violation of the

Constitution or laws of the United States,” (2) “the court was

without jurisdiction to impose such sentence,” (3) “the sentence

was in excess of the maximum authorized by law,” or (4) the

sentence “is otherwise subject to collateral attack.” 28 U.S.C. §

2255(a). In Maleng v. Cook, 490 U.S. 488, 490-91 (1989), the

Supreme Court held that a petitioner is not “in custody” under a

conviction for the purpose of § 2254 relief when the sentence

imposed for that conviction has fully expired. Since then, courts



                                3
TEJEDA V. USA                                                   1:17CV101

                  MEMORANDUM OPINION AND ORDER
         DISMISSING CASE WITHOUT PREJUDICE [DKT. NO. 4]

have held that Maleng’s analysis equally applies when a movant is

no longer in federal custody for purposes of § 2255 when the

sentence imposed for that conviction has expired. See, e.g., United

States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004).

     Although   the   Fourth    Circuit   has   not   yet   addressed   the

question, other courts within the Fourth Circuit have. See, e.g.,

Cannady v. United States, No. 5:97-CR-39-BO-5, 2017 WL 2167890, at

*2 (E.D.N.C. May 16, 2017). The Court agrees with the analysis in

Cannady and concludes that, to obtain relief under § 2255, the

petitioner must be “in custody” for the conviction or sentence

under attack at the time his or her motion is filed.

                               III. ANALYSIS

     On April 30, 2013, the Court sentenced Tejeda to 12 months of

incarceration, with credit for time served since January 29, 2014,

a $100 mandatory special assessment, and no supervised release to

follow (Case No. 1:12CR114-3, Dkt. No. 80). Because he received

credit for time served since January 29, 2013, Tejeda satisfied

this sentence on January 29, 2014. Long after satisfying this

sentence, Tejeda filed the instant § 2255 motion on June 6, 2017

(Dkt. No. 4).




                                     4
TEJEDA V. USA                                                    1:17CV101

                     MEMORANDUM OPINION AND ORDER
            DISMISSING CASE WITHOUT PREJUDICE [DKT. NO. 4]

      Although Tejeda is presently in BOP custody at FCI McKean,2 he

is not serving the 12-month sentence imposed by this Court but

rather his 180-month sentence imposed by the District of Alaska

(Case No. 3:15CR66, Dkt. No. 265). Therefore, Tejeda is no longer

“in custody” on the conviction he challenges. Accordingly, this

Court lacks jurisdiction to decide his § 2255 motion.

                             IV. CONCLUSION

      For these reasons, the Court DISMISSES this case WITHOUT

PREJUDICE for lack of subject matter jurisdiction (Dkt. No. 4).

      It is so ORDERED.

      The Clerk is directed to enter a separate judgment in favor of

the United States. The Clerk is further directed to provide a copy

of   this   order   to   Tejeda   by   certified    mail,   return   receipt

requested, to his last known address, and to counsel of record by

electronic means.

DATED: June 11, 2019

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




      2
       FEDERAL BUREAU OF PRISONS, FIND AN INMATE,
https://www.bop.gov/inmateloc/ (last visited June 10, 2019).

                                       5
